Case: 21-30100     Document: 00516341415          Page: 1    Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    June 2, 2022
                                   No. 21-30100                   Lyle W. Cayce
                                                                       Clerk

   Petro Marine Underwriters, Incorporated; Delta
   Energy Management and Consultants, L.L.C.,

                                                            Plaintiffs—Appellees,

                                       versus

   Cox Operating, L.L.C.; Cox Oil Offshore, L.L.C.,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CV-9955


   Before Barksdale, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          This breach of contract dispute arises out of an arrangement between
   Plaintiffs-Appellees Petro-Marine Underwriters, Inc. (“Petro”) and Delta
   Energy     Management      Consultants,      LLC   (“Delta”)      (collectively,
   “Plaintiffs”), and Defendants-Appellants Cox Operating, L.L.C. and Cox
   Oil Offshore, L.L.C. (collectively, “Cox”) for the payment of bond

          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30100     Document: 00516341415           Page: 2   Date Filed: 06/02/2022




                                    No. 21-30100


   commissions to Plaintiffs in exchange for consulting services they provided
   to assist Cox with the acquisition of certain assets from Chevron USA, Inc.
   (“Chevron”) and the placement of any related bonding. Cox appeals the final
   judgment in Plaintiffs’ favor. We AFFIRM.
                   I.Facts & Procedural History
          Petro provides surety bond broker services. Delta provides consulting
   services. Cox is engaged in oil and gas exploration and production. Cox
   engaged Plaintiffs to provide consulting services related to assets Cox sought
   to acquire from Chevron.
          Before the parties entered into the agreement at issue, Plaintiffs wrote
   reports for and attended meetings on behalf of Cox. Cox discussed options
   for compensating Plaintiffs with its insurance broker, McGriff, Seibels, &
   Williams, Inc. (“McGriff”), and in an email dated September 3, 2015,
   McGriff informed Cox that it would be willing to share commissions with
   Plaintiffs. On September 9, 2015, Cox executed an email agreement with
   Plaintiffs detailing the sharing of commissions between Plaintiffs and
   McGriff, which was subsequently formalized in a letter (“Letter
   Agreement”). The Letter Agreement detailed the commission-sharing
   structure between Plaintiffs and the “Broker or Agent actually acquiring such
   surety on behalf of Cox.” According to the Letter Agreement, Plaintiffs
   would be compensated when surety bonds were placed or renewed due to
   Cox’s acquisition of the Chevron assets. Thus, the Agreement facilitated
   future payment for Plaintiffs’ past and potential future services. Relevant
   here, the Letter Agreement provided the following:
          In accordance with our Agreement dated September 9, 2015
          between [Cox and Plaintiffs], the parties have further agreed to
          the following. Delta and Petro have already provided, and may
          continue to provide, certain consulting services to Cox with
          regard to the acquisition of Chevron assets and on regulatory




                                         2
Case: 21-30100      Document: 00516341415          Page: 3   Date Filed: 06/02/2022




                                    No. 21-30100


          issues regarding financial assurances to the federal government
          and oil and gas companies.

          Compensation due Delta and/or Petro for these services shall
          be due and payable on the initial placement and any subsequent
          renewals of any surety bonding placed on behalf of any Cox
          entity which resulted from the acquisition by Cox of interests
          in certain assets of Chevron in the Gulf of Mexico in Chevron’s
          2015 offering, regardless of the brokers or agents involved, for
          as long as Cox owns any interest in those assets. This
          compensation is due at the initial placement of any such surety
          whenever that individual event occurs, it being recognized that
          the assets may likely be bonded over a period of time. . . .

          Regarding all surety renewals, the split for all compensation
          received . . . will be reversed with 65% of all compensation,
          service fees or gross income received from renewals going to
          the placing Broker or Agency (or to their interest) and the
          remaining 35% paid to Petro. . . .

          It is further agreed that [Petro] will be made co-broker on all
          bonds placed on properties purchased from Chevron and is
          entitled to the above referenced commission structure as long
          as a Cox related entity has an [sic] any interest in these
          properties.

          In the fall of 2015, oil prices dropped, banks refused to provide Cox
   with financing for the transaction, and Cox’s status as the exclusive potential
   purchaser of the Chevron assets was set to expire on October 30, 2015. On
   October 28, 2015, Cox notified Plaintiffs of the deal’s uncertainty and
   advised Plaintiffs to either invoice Cox for the work they had performed or
   “just let things go.”
          On December 9, 2015, Cox, Chevron, and Union Oil Company of
   California (“Union Oil”) entered into an Asset Sale and Purchase




                                          3
Case: 21-30100        Document: 00516341415           Page: 4      Date Filed: 06/02/2022




                                       No. 21-30100


   Agreement (“ASPA”) that transferred assets to Cox. The ASPA required
   Cox to place a $48 million Performance Bond1 to provide security from Cox
   to Chevron and Union Oil. Due to the regulation of all offshore operators
   with the U.S. Department of Interior Bureau of Ocean Energy Management
   (“BOEM”),2 Cox placed two additional bonds: a $3 million Area-Wide
   operator’s bond3 and a $300,000 Right-of-Way bond4 as security for Cox to
   BOEM. Cox acquired all three bonds through Aspen American Insurance
   Company (“Aspen”), a bond surety company. The deal closed on April 15,
   2016, and each of the bonds was issued the same day. McGriff was made the
   sole broker on each of the bonds.
          In July 2017, after learning of the bond placements, Plaintiffs sent a
   letter to Cox demanding commissions from the bond placements. On August
   23, 2017, Cox responded with a letter denying an obligation to pay Plaintiffs
   and giving notice to terminate the Letter Agreement.
          On October 2, 2017, Plaintiffs filed the instant suit claiming breach of
   contract. Cox filed a motion for summary judgment, and Plaintiffs filed a
   motion for partial summary judgment. The district court denied Cox’s
   motion for summary judgment and granted Plaintiffs’ motion for partial
   summary judgment as to Cox’s liability but denied Plaintiffs’ motion as to
   whether Cox acted in bad faith.
          Plaintiffs subsequently filed another motion for partial summary
   judgment seeking past due damages, namely, their share of the bond
   commissions paid up to and through April 15, 2020. The district court


          1
              Bond No. SU13887.
          2
           See 30 C.F.R. § 556.900(a)(3) (2016); 30 C.F.R. § 556.901(a)(2)(ii), (b)(2); 30
          C.F.R. § 550.1011(a)(1).
          3
              Bond No. SU13888.
          4
              Bond No. SU13889.




                                             4
Case: 21-30100     Document: 00516341415           Page: 5   Date Filed: 06/02/2022




                                    No. 21-30100


   granted this motion on January 5, 2021, and entered final judgment on both
   partial summary judgment orders on January 21, 2021. This appeal followed.
                          II.Standard of Review
          “We review a district court’s grant of summary judgment de novo,
   applying the same standards as the district court.” Hagen v. Aetna Ins. Co.,
   808 F.3d 1022, 1026 (5th Cir. 2015). Summary judgment is appropriate if the
   record evidence “shows that there is no genuine dispute as to any material
   fact and the movant is entitled to judgment as a matter of law.” Fed. R.
   Civ. P. 56(a). Our de novo review includes, of course, “the district court’s
   interpretation of the contract, including the question of whether the contract
   is ambiguous.” Greenwood 950, L.L.C. v. Chesapeake La., L.P., 683 F.3d 666,
   668 (5th Cir. 2012).
                             III.Discussion
          On appeal, Cox argues that the district court erred by holding that: (1)
   “the procuring cause doctrine did not apply to the Letter Agreement,” (2)
   “the Letter Agreement obligated Cox to name Petro as a co-broker,” (3) “the
   Letter Agreement should not be rescinded due to Cox’s error,” (4) the Letter
   Agreement was not properly terminated, and (5) “the Area-Wide and Right-
   of-Way Bonds were subject to the Letter Agreement.” We address each of
   Cox’s assignments of error in turn. This is a diversity action, for which
   Louisiana state law applies.
      1. Procuring cause doctrine
          The district court held that the Letter Agreement was not subject to
   the hereinafter described procuring cause doctrine because it was not a
   broker agreement. We agree.
          Under Louisiana law, a broker “must prove he was the procuring
   cause in bringing the parties together on common terms, to be entitled to the
   agreed commissions” where there was not an exclusive contract. McLeod v.
   L. & L. Oil Co., 147 So. 2d 241, 243 (La. Ct. App. 1962). Black’s Law




                                         5
Case: 21-30100      Document: 00516341415            Page: 6   Date Filed: 06/02/2022




                                      No. 21-30100


   Dictionary defines a “brokerage contract” as “an agency agreement
   employing a broker to make contracts in the name of and on behalf of the
   principal and for which the broker receives a commission.” Brokerage
   contract, Black’s Law Dictionary (9th ed. 2009).
          Pointing out that the compensation scheme detailed in the Letter
   Agreement differentiates between Petro and “the placing Broker or Agency”
   and specifies that compensation shall be due “regardless of the brokers or
   agents involved,” the district court reasoned that the parties intended for
   Plaintiffs to be compensated regardless of whether they were the placing
   broker or agency on the Cox-Chevron transaction. Consequently, it held that
   the Letter Agreement was not a broker agreement and thus was not subject
   to the procuring cause doctrine.
          On appeal, Cox does not contend that the Letter Agreement was a
   broker agreement. Rather, it asserts that Plaintiffs bore “the burden to prove
   they were the procuring cause in placing the [b]onds” and that “Plaintiffs
   never placed any bonds for any properties [Cox acquired].” But, by the plain
   language of the Letter Agreement, Plaintiffs’ compensation was not
   contingent upon their placement of any bonds for Cox.
          Cox directs the court’s attention to Gulf Marine Equipment, Inc. v. C
   & G Boat Works, Inc., 471 F. Supp. 2d 679 (E.D. La.), aff’d, 242 F. App’x 207
   (5th Cir. 2007) to support its position that application of the procuring cause
   doctrine does not depend on the existence of a broker agreement. There, the
   district court held that “it is without question that if Plaintiff were the
   procuring cause of the C & G—Rigdon Marine contracts, the termination of
   the brokerage agreement would not prevent Plaintiff from recovering
   brokerage fees.” Id. at 682. But Gulf Marine is inapposite here for two
   reasons. First, unlike here, the district court in that case characterized the
   agreement as a brokerage agreement. Id. Second, the case concerned whether
   the plaintiffs were the procuring cause of contracts the principal entered into




                                           6
Case: 21-30100       Document: 00516341415          Page: 7   Date Filed: 06/02/2022




                                     No. 21-30100


   after it terminated its broker agreement with plaintiffs, not whether the
   procuring cause doctrine applies where a broker agreement never existed. See
   id. at 681–83.
            Accordingly, because the Letter Agreement was a contract providing
   the payment mechanism for Plaintiffs’ past and potential future services
   rather than a broker agreement, we hold that the procuring cause doctrine
   does not apply.
      2. Cox’s obligation to name Petro as a co-broker
            Cox argues that “the [d]istrict [c]ourt erred when it held that the
   Letter Agreement obligated Cox to name Petro as a co-broker.” It asserts that
   an equally reasonable interpretation of the Letter Agreement is that it was
   Plaintiffs’ obligation to affirmatively request Cox to name them as co-
   brokers. Plaintiffs counter that Cox was “the sole entity with the power to
   name [Petro] as co-broker” and that the Letter Agreement called for Cox to
   do so. We agree.
            The Letter Agreement states that “[Petro] will be made co-broker on
   all bonds placed on properties purchased from Chevron.” Under Louisiana
   law, “[w]hen the words of the contract are clear and explicit and lead to no
   absurd consequences, no further interpretation may be made in search of the
   parties’ intent.” La. Civ. Code Ann. art. 2046. “In addition, a contract
   provision is not ambiguous where only one of two competing interpretations
   is reasonable or merely because one party can create a dispute in hindsight.”
   Tex. E. Transmission Corp. v. Amerada Hess Corp., 145 F.3d 737, 741 (5th Cir.
   1998).
            Cox avers that the Letter Agreement provision is ambiguous because
   it is written in passive voice and thus does not indicate who is responsible for
   making Petro a co-broker and when. We are not persuaded by this argument.
   The district court correctly concluded that this provision is unambiguous
   because Plaintiffs offer the only reasonable interpretation.




                                          7
Case: 21-30100      Document: 00516341415           Page: 8     Date Filed: 06/02/2022




                                     No. 21-30100


          Because Cox was the only entity with the power to name Petro as a co-
   broker, we hold that Cox was automatically obligated to do so.
      3. Rescission of the Letter Agreement
          Cox contends that the district court erred by holding that the Letter
   Agreement should not be rescinded due to Cox’s error. Plaintiffs counter that
   Cox’s argument fails because its assertion of error does not go to the cause of
   the contract. We agree.
          Louisiana Civil Code Article 1948 provides that a party’s “[c]onsent
   may be vitiated by error, fraud, or duress.” La. Civ. Code Ann. art. 1948.
   “If error vitiates a party’s consent, the contract may be rescinded.” Chalos
   & Co., P.C. v. Marine Managers, Ltd., No. Civ. A. 14-2441, 2015 WL 6442558,
   at *7 (E.D. La. Oct. 23, 2015) (citing Cyprien v. Bd. of Supervisors ex rel. Univ.
   of La., 5 So. 3d 862, 868 (La. 2009)). “Error vitiates consent only when it
   concerns a cause without which the obligation would not have been incurred
   and that cause was known or should have been known to the other party.”
   La. Civ. Code Ann. art. 1949. “Cause is the reason why a party obligates
   himself.” La. Civ. Code Ann. art. 1967
          Here, the reason why Cox obligated itself was to establish a scheme by
   which Plaintiffs would be compensated in the future for the consulting
   services they “ha[d] already provided, and may continue to provide.” Cox
   argues that the Letter Agreement should be rescinded because the
   uncertainty as to who was obligated to make Petro a co-broker of the bonds,
   and when (if at all) they were obligated, “sounds in error.” But as explained
   above, the Letter Agreement is not ambiguous, so there was no uncertainty
   as to who was obligated to make Petro a co-broker. Further, Cox has not
   asserted an error concerning a cause of the contract. Thus, no error vitiates
   its consent to the Letter Agreement.
          Accordingly, the district court properly held that Cox’s defenses of
   error were unfounded.




                                           8
Case: 21-30100       Document: 00516341415            Page: 9      Date Filed: 06/02/2022




                                       No. 21-30100


      4. Termination of the Letter Agreement
          Cox asserts that the district court erred when it held that Cox
   improperly terminated the Letter Agreement. Cox posits that the Letter
   Agreement is a contract of unspecified duration because it was predicated on
   a factor that cannot be calculated, assured, or known: Cox maintaining
   ownership in the Chevron assets. As a result, Cox argues that the Letter
   Agreement could be terminated at the will of either party under Louisiana
   Civil Code Article 2024 and that its termination was proper and effective.
   Plaintiffs counter that the phrase, “as long as Cox owns any interest in those
   assets” is an uncertain but determinable term, and that the Letter Agreement
   was subject to termination upon the occurrence of a certain and definite
   resolutory condition5 or event: “Cox[] divesting of the interests it acquired
   in the . . . Chevron assets.” We agree with Plaintiffs.
          Under Louisiana law, “[a] contract of unspecified duration may be
   terminated at the will of either party by giving notice, reasonable in time and
   form, to the other party.” La. Civ. Code Ann. art. 2024. Moreover,
   “[b]ecause duration refers to the term of the contract, Article 2024 should
   be read in pari materia with provisions regarding the term of obligations.”
   Caddo Gas Gathering L.L.C. v. Regency Intrastate Gas LLC, 26 So. 3d 233, 236
   (La. Ct. App. 2009). Louisiana Civil Code Article 1778 provides:
          A term for the performance of an obligation is a period of time
          either certain or uncertain. It is certain when it is fixed. It is
          uncertain when it is not fixed but is determinable either by the
          intent of the parties or by the occurrence of a future and certain
          event. It is also uncertain when it is not determinable, in which
          case the obligation must be performed within a reasonable
          time.


          5
           “A conditional obligation is one dependent on an uncertain event.” La. Civ.
   Code Ann. art. 1767. “If the obligation may be immediately enforced but will come to an
   end when the uncertain event occurs, the condition is resolutory.” Id.




                                             9
Case: 21-30100      Document: 00516341415             Page: 10     Date Filed: 06/02/2022




                                       No. 21-30100


   La. Civ. Code Ann. art. 1778.
          We observe no error in the district court’s reasoning that the Letter
   Agreement is subject to a clearly determinable resolutory condition based on
   the following language: “for as long as Cox owns any interest in those assets”
   and “as long as a Cox related entity has an [sic] any interest in these
   properties.” Those phrases demonstrate that the Letter Agreement would
   terminate once Cox no longer owned any interest in the Chevron assets—an
   uncertain term that is determinable by the occurrence of a future event. In
   other words, the Letter Agreement was not the type of contract that could be
   “terminated at the will of either party.”
          Accordingly, the district court correctly concluded that Cox did not
   properly terminate the Letter Agreement pursuant to Article 2024.
          Cox further contends that the Letter Agreement lapsed because it
   contemplated a suspensive condition6 that was never fulfilled: Cox securing
   the Chevron assets by October 30, 2015. Cox waived this argument by failing
   to raise it before the district court. See Rollins v. Home Depot USA, 8 F.4th
   393, 397 (5th Cir. 2021) (“A party forfeits an argument by failing to raise it in
   the first instance in the district court—thus raising it for the first time on
   appeal—or by failing to adequately brief the argument on appeal.”). But
   assuming arguendo that Cox did not waive this argument, it is still unfounded
   because the October 30, 2015, condition is neither expressed nor implied by
   the Letter Agreement. We thus reject Cox’s argument that it was relieved of
   its obligation to name Petro as a co-broker by virtue of the fact that it acquired
   the Chevron assets after October 30, 2015.
      5. Area-Wide and Right-of-Way Bonds




          6
             “If the obligation may not be enforced until the uncertain event occurs, the
   condition is suspensive.” Id.




                                            10
Case: 21-30100     Document: 00516341415            Page: 11   Date Filed: 06/02/2022




                                     No. 21-30100


          Finally, Cox argues that the district court erred in holding that the
   Area-Wide and Right-of-Way Bonds were subject to the Letter Agreement.
          Cox and Plaintiffs rely on two different provisions in the Letter
   Agreement to advance their arguments. In the district court, Cox relied on
   the same paragraph as Plaintiffs, arguing in its opposition to Plaintiffs’
   motion for partial summary judgment that the Area-Wide and Right-of-Way
   bonds were not “related to the Chevron assets.” But on appeal, Cox invites
   this court to look to the fourth paragraph, which reads in relevant part: “It is
   further agreed that [Petro] will be made co-broker on all bonds placed on
   properties purchased from Chevron . . . .” Because the Area-Wide and Right-
   of-Way Bonds were placed as security to BOEM so that Cox could operate in
   the Gulf of Mexico, Cox reasons that “the Area-Wide and Right-of-Way
   Bonds were not ‘placed on properties purchased from Chevron’ within the
   meaning of the Letter Agreement” and should thus “be excluded from the
   calculation of commissions owed to the Plaintiffs.” Because Cox did not raise
   this argument before the district court, it is waived, and we decline its
   invitation to consider it now. See Rollins, 8 F.4th at 398 (“We do not
   ordinarily consider issues that are forfeited because they are raised for the
   first time on appeal.”).
          Plaintiffs rely on the second paragraph, which begins:

          Compensation due Delta and/or Petro for these services shall
          be due and payable on the initial placement and any subsequent
          renewals of any surety bonding placed on behalf of any Cox
          entity which resulted from the acquisition by Cox of interests
          in certain assets of Chevron in the Gulf of Mexico . . . .

          Plaintiffs counter that because the placement of the Area-Wide and
   Right-of-Way Bonds resulted from Cox’s acquisition of the Chevron assets,
   the Letter Agreement contemplates no exception for those bonds and
   Plaintiffs are entitled to those commissions. We agree with Plaintiffs.




                                          11
Case: 21-30100     Document: 00516341415           Page: 12   Date Filed: 06/02/2022




                                    No. 21-30100


          Relevant here, the cover page of the BOEM form for the Area-Wide
   Bond states: “BOEM collects this information to hold the surety liable for
   the obligations and liability of the Principal (lessee or operator).” Both the
   Area-Wide Bond and the Right-of-Way Bonds identify Aspen as the surety,
   Cox as the principal, and the Gulf of Mexico as the region covered by the
   bond. Both bonds bind Aspen to BOEM. The parties stipulated that prior to
   Cox’s acquisition of the Chevron assets, Cox had neither the Area-Wide nor
   the Right-of-Way Bond filed with BOEM. It posted those bonds for the first
   time upon taking ownership of the Chevron assets. Accordingly, the Bonds,
   while required by the federal government, quite literally “resulted from the
   acquisition by Cox of interests in certain assets of Chevron in the Gulf of
   Mexico.”
          We hold that the district court did not err in concluding that the Area-
   Wide and Right-of-Way Bonds fell within the scope of the Letter Agreement.
                             IV.Conclusion
          For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




                                         12